DETAILED ACTION
In application filed on 11/05/2019, Claims 1-10 are pending. Claims 1-10 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-10/25/2021 has been entered.

Reasons for Allowance
Claims 1-10 are allowed. 



Claims 1-10 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Weibel et al. (US20130130232A1) teaches a biomimetic chip device comprising:
a body (Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body);
a main channel (Annotated Fig. 1, ref. 208,  ‘as structurally arranged’) located (Annotated Fig. 1, ‘as structurally arranged’) in the body (Annotated Fig. 1, ‘as structurally arranged’), wherein the main channel (Annotated Fig. 1, ref. 208,  ‘as structurally arranged’)  extends in one direction (Annotated Fig. 1, ‘as structurally arranged’);
a plurality of culture chambers (Annotated Fig. 1,Fig. 2 ‘as structurally arranged’, Para 0015-0016, 0051, ‘reaction wells’) spaced apart from each other (Annotated Fig. 1, ‘as structurally arranged’), 
a first reservoir (Annotated Fig. 1, ref. 206, ‘inlet port’) positioned at a first end (Annotated Fig. 1, ‘as structurally arranged’) of the main channel (Annotated Fig. 1, ref. 208,  ‘as structurally arranged’), wherein the first reservoir (Annotated Fig. 1, ref. 206, ‘inlet port’) is configured to store a first fluid (Para 0013, ‘a sample solution’; Para 0027, ‘excess sample solution’); This limitation “configured to store a first fluid” is interpreted Please see MPEP 2114(II) for further details; and 
a second reservoir (Annotated Fig. 1, ref. 204, ‘Vacuum well’) arranged at a second end (Annotated Fig. 1, ‘as structurally arranged’)of the main channel (Annotated Fig. 1, ref. 208,  ‘as structurally arranged’), wherein the second reservoir (Annotated Fig. 1, ref. 204, ‘Vacuum well’) is configured to store the first fluid (Para 0013, ‘a sample solution’; Para 0027, ‘excess sample solution’; Para 0030,0059,0078); This limitation “configured to store a first fluid” is interpreted as a method of intended use given patentable weight to the extent of effecting the vacuum well 204 to collect excess sample solution ( Para 0027, 0030, 0059, 0078). Please see MPEP 2114(II) for further details; and 
wherein the body (Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body) is rotatable to tile about a first axis perpendicular to the one direction (Para 0053,0055, 0076 ‘sample solution in the direction of the vacuum well 204’) to allow the first fluid (Para 0013, ‘a sample solution’) to flow Para 0013, ‘flowing the sample solution from the inlet port to fill the reaction well by degas-driven flow’; Para 0051, The individual volume of the reaction well 104 is designed to be smaller than the individual volume of the vacuum well 204 such that a sample solution entering the main channel 208 through the inlet port 206 fills the reaction well 104 before the vacuum well 204)  between the first reservoir (Annotated Fig. 1, ref. 206, ‘inlet port’)  and the second reservoir (Annotated Fig. 1, ref. 204, ‘Vacuum well’).  The limitation of rotatable to tilt about a first axis perpendicular to the one direction to allow 

    PNG
    media_image1.png
    829
    1145
    media_image1.png
    Greyscale

Annotated Fig. 1, Weibel

However, Weibel et al. (US20130130232A1) does not teach or fairly suggests the combination and steps of the limitation:

wherein the body is rotatable to tilt about a first axis perpendicular to the one direction to allow the first fluid to flow between the first reservoir and the second reservoir.
 
Therefore Claim 1 is allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.  
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       


/JENNIFER WECKER/           Primary Examiner, Art Unit 1797